Citation Nr: 1131271	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  

2.  Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee, to include a temporary total rating for surgery necessitating convalescence.  

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

4.  Entitlement to service connection for neurological impairment of the lower extremities, to include peripheral neuropathy and radiculopathy.  

5.  Entitlement to service connection for peripheral vascular disease (PVD) of the lower extremities, to include as secondary to service-connected patellofemoral pain syndrome of the right knee.

6.  Entitlement to a compensable rating for a knot of the left testicle. 

7.  Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,271.50.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, March 2008, March 2009, and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In response to the Veteran's April 2011 hearing testimony, the RO requested copies of his most recent VA treatment records and these records were associated with the claims folder.  A waiver of initial RO consideration of this evidence was also received.  Thus, remand is not required for additional adjudication by the RO and the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304(c) (2010).

The issues of increased ratings for right and left knee disabilities, entitlement to TDIU, and service connection for neurological impairment of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2011 statement, the Veteran withdrew his appeal with respect to the claim for entitlement to compensable rating for a knot of the left testicle.

2.  In an April 2011 statement, the Veteran withdrew his appeal with respect to the claim for entitlement to a waiver of recovery of an overpayment of VA compensation benefits.

3.  PVD of the lower extremities is not etiologically related to active duty service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met concerning the issue of a entitlement to a compensable rating for a knot of the left testicle.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran have been met concerning the issue of entitlement to a waiver of recovery of an overpayment of VA compensation benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  PVD of the lower extremities was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Following his April 2011 hearing before the Board, the Veteran submitted a statement withdrawing his appeal with respect to the claims for a compensable rating for a knot of the left testicle and a waiver of recovery of an overpayment of VA compensation benefits.  The Board therefore finds that he has withdrawn his appeal concerning these issues.

There remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.


Service Connection PVD

The Veteran's contentions in this case are two-fold.  First, he contends that service connection is warranted for PVD of the lower extremities as it was incurred due to injuries of the legs during active duty service.  Alternatively, he contends that his PVD is secondary to a service-connected right knee disability or right ankle disability.  During the April 2011 hearing before the Board, the Veteran testified that he incurred PVD during active duty service when he was kept in the brig for several weeks with shackles around his ankles and was hit on the legs by the guards.  He reported having symptoms of leg cramps and pain during active duty service that have continued to the present day. 

Turning first to whether service connection is warranted on a direct basis, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for evidence of complaints or treatment related to PVD.  The Veteran's lower extremities and vascular system were normal at the examination for separation in April 1976. 

Although there is no evidence of a vascular disability during service, the record does establish the presence of current PVD.  Post-service medical records show that the Veteran was first diagnosed with venous insufficiency during an October 2006 neurological consultation at the Waco VA Medical Center (VAMC).  A plethysmogram performed later that month confirmed the presence of mild arterial obstruction in both legs.  The Veteran's disability has progressively worsened, and in December 2008 an abdominal aortogram indicated severe aortoiliac disease.  The Veteran was recently diagnosed with severe PVD in March 2009 and underwent a aortobifemoral bypass in April 2009.  

The Veteran has also reported the incurrence of leg injuries and the onset of pain and cramps associated with PVD during service.  While the service medical records do not document such injuries, the Veteran is competent to report that they occurred.  Resolving reasonable doubt in his favor, the Board finds that two of the three elements necessary for service connection-current disability and an in-service injury-are demonstrated.

The Veteran has also reported a continuity of symptoms of PVD since service.  He testified in April 2011 that he began to experience pain and cramps in his legs during active duty that have continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he testified that his PVD symptoms began during active duty, service records do not document that any complaints or findings pertaining to PVD. The Veteran also testified that he was denied any medical care for his complaints during service, but the separation examination in April 1976 is negative for vascular or lower extremity abnormalities.  In addition, the Veteran never complained of symptoms related to PVD until October 2006, 40 years after his discharge from service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He has also did not relatee a history of PVD beginning during service to any of his physicians.  In fact, in May 2008 and January 2009, the Veteran reported the recent onset of PVD with symptoms beginning during the past two years.  The Board finds that the Veteran's statements and history made for compensation purposes 40 years after active duty are not credible in light of the complete absence of complaints or treatment for decades after service in addition to the Veteran's own inconsistent statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The medical evidence of record also does not establish the presence of a nexus between the Veteran's current PVD and active duty service.  None of the Veteran's doctors have identified a nexus between his vascular condition and service.  Furthermore, during a January 2008 physical therapy consultation, the Veteran's PVD was associated with his poor diabetes management and compliance.  The Board has considered the testimony of the Veteran connecting his PVD to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of vascular leg pain, but finds that the reported history in this case is not credible.  In any event, the Veteran's opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Veteran also contends that service connection is warranted for PVD as it was incurred secondary to a service-connected right knee disability or right ankle disability.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Initially, the Board notes that service connection is not in effect for a right ankle condition and service connection for PVD as secondary to this disability is not possible.  Id. 

Although the Veteran has a current diagnosis of PVD and is service connected for a right knee disability, the record is entirely negative for competent evidence of a link between the Veteran's PVD and his service-connected right knee disability.  The Board has considered the Veteran's contentions, but as noted above, he is not competent to provide a medical opinion regarding the etiology of the claimed PVD.  See Jandreau at 1376-1377; Buchanan at 1336.  

In sum, the evidence of record shows that the first documentation of the Veteran's claimed disability was 40 years after service.  Furthermore, the competent medical evidence does not establish that the Veteran's current PVD is etiologically related to service or secondary to any service-connected disabilities.  The Board therefore concludes that the evidence is against a nexus between the Veteran's PVD and both a service-connected disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding service connection on a direct and secondary basis was furnished to the Veteran in a February 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claims were subsequently readjudicated in the February 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claim but has determined that no such examination or opinion is required.  The record is entirely negative for any competent evidence of a link between the Veteran's current PVD and service or his service-connected right knee disability.  Although the Veteran has reported a continuity of symptoms since his separation from service, as discussed above, the Board has found that this history is not credible.  Therefore, the reported continuity of symptoms does not serve to trigger the duty to provide an examination or obtain an opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As there is no competent evidence of an association between the Veteran's claimed disability and service or a service-connected disability, a VA examination is not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

The claim for entitlement to a compensable rating for a knot of the left testicle is dismissed. 

The claim for entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,271.50 is dismissed.

Entitlement to service connection for peripheral vascular disease of the lower extremities, to include as secondary to service-connected patellofemoral pain syndrome of the right knee, is denied.


REMAND

The Board finds that additional development is necessary before a decision may be reached on the claims for increased ratings for the right and left knee disabilities, entitlement to TDIU, and service connection for neurological impairment of the lower extremities.  

With respect to the Veteran's knee disabilities, he testified during the April 2011 hearing that his conditions had worsened since the most recent VA examinations in February 2008 and August 2009.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected right and left knee disabilities.   The Board also notes that the Veteran has not been provided notice of VA's duties to notify and assist regarding the claim for an increased left knee disability evaluation. 

The Board also finds that a VA examination is necessary to determine the nature and etiology of the claimed neurological impairment of the lower extremities.  The Veteran contends that he experiences neurological problems of his legs due to injuries incurred during service.  The record does not currently indicate that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities by a physician, but the Veteran has been diagnosed with diabetes mellitus.  In addition, his VAMC treatment records indicate diagnoses of radiculopathy of the lower extremities stemming from a service-connected low back disability.  The Board finds that a medical examination and medical opinion are required to determine whether the Veteran currently experiences any neurological impairment of the lower extremities, and if so, whether it is etiologically related to active duty service or a service-connected disability.  

Finally, the Veteran's claim for entitlement to TDIU is inextricably intertwined with his claims for increased ratings and service connection for neurological impairment of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As the claims for increased ratings for right and left knee disabilities and service connection for neurological impairment of the legs are remanded in this decision, the issue of entitlement to TDIU must also be remanded pending the results of the ordered VA examinations and readjudication of the claims by the originating agency.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159 notice letter addressing VA's duties to notify and assist the Veteran in his claim for entitlement to a rating in excess of 20 percent for chondromalacia of the left knee.

2.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the current degree of severity of the service-connected right and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.

All indicated studies, including complete range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of lost motion.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should determine if the knees lock and if so, the frequency of the locking.  

The examiner should also provide an opinion on the impact of the Veteran's orthopedic disabilities on his ability to obtain and maintain employment.  A full rationale must be provided for all expressed opinions. 

3.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the nature and etiology of the claimed neurological impairment of the lower extremities.  The claims folder must be made available to and reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner should:

a)  Determine whether the Veteran has any neurological impairment of the lower extremities to include peripheral neuropathy and/or radiculopathy;

b)  If a chronic neurological disability of the lower extremities is diagnosed, the examiner is requested to offer an opinion as to whether the disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to any incident of the Veteran's active service, including his hatch injury or 
is caused or aggravated by the Veteran's service-connected low back strain.

A full rationale must be provided for all expressed opinions. 

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


